DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8-12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keshava et al. (US 2002/0116576), “Keshava”, in view of Felter et al. (US 2018/0260330), “Felter”.

2.	As per claim 1, Keshava discloses monitoring one or more metrics for each of a plurality of cache users [Processor Core 10 & Graphics Engine 12, figure 1] sharing a cache [shared L2 Cache 24, figure 1]; and assigning each of the plurality of cache users to one of a plurality of groups based on the monitored one or more metrics [assigning the processor core and the graphics engine to the L2 cache portions based on availability, abstract].
	Keshava does not disclose expressly that the metric is a performance metric.
	Felter discloses cache utilization in the abstract.
	Keshava and Felter are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary skill in the art to modify Keshava by allocating cache based on utilization as taught by Felter in the abstract.
	The motivation for doing so would have been efficient resources use as expressly taught by Felter in paragraph 1.

3.	As per claim 8, Keshava discloses for each group of the plurality of groups: for each cache user assigned to the group, processing one or more cache entries associated with the cache user according to the policy associated with the group [caching policy, figure 2A], wherein each of the plurality of cache users comprises a thread executing in a processing core [codes executing in the processor core and the graphic engine, figure 1].

4.	As per claim 9, Keshava discloses wherein, for each cache user of the plurality of cache users, the one or more metrics include: a hit rate for data associated with the cache user, a traffic volume of the data [caching availability, figure 2A], and a cache miss penalty for the data.

5.	As per claim 10, Keshava discloses for each cache user assigned to a first group of the plurality of groups: associating the cache user with the first group based on a degree of similarity between the one or more metrics of the cache user and the one or more metrics of other cache users in the first group [assigning the processor core and the graphics engine to the L2 cache portions, abstract].

6.	As per claim 11, Keshava discloses based on the monitored one or more metrics for a first cache user in a first group of the plurality of groups, reassigning the first cache user from the first group to a second group of the plurality of groups, wherein each of the plurality of cache users is included in no more than one of the first group and the second group [the L2 cache not available resulting in a traditional memory access, figure 2A].

7.	As per claims 12, 14, 17, 18, and 21, the examiner directs the applicant’s attention to claims rejection above.

8.	Claims 2-4, 6, 7, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keshava et al. (US 2002/0116576), “Keshava”, in view of Felter et al. (US 2018/0260330), “Felter”, as applied to claims 1, 8-12, 14, 17, 18, and 21 above, and further in view of Cabot (US 2006/0143396).

9.	As per claim 2, Keshava and Felter disclose the method recited in claim 1.
	Keshava and Felter do not disclose expressly operating the cache according to a first policy; and operating the cache according to a second policy.
	Cabot discloses determining different cache eviction policies in figure 3A.
	Keshava, Felter and Cabot are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary skill in the art to modify Keshava and Felter by including the multiple cache eviction policies as taught by Cabot in figure 3A.
	The motivation for doing so would have been performance improvement as expressly taught by Cabot in paragraph 7.

10.	As per claim 3, the cited prior arts disclose wherein: the first policy comprises a first replacement policy; the second policy comprises a second replacement policy [eviction policies, abstract, Cabot]; and the method further comprises: selecting a first victim entry for eviction from the cache based on the first replacement policy when adding a first cache entry for one of the first group of the cache users [step 306, figure 3A, Cabot], and selecting a second victim entry for eviction from the cache based on the second replacement policy when adding a second cache entry for one of the second group of the cache users [step 308, figure 3A, Cabot].

11.	As per claim 4, the cited prior arts disclose in connection with adding a cache entry for one of the plurality of cache users, calculating a property for the cache entry based on whether the cache user is in the first group or the second group [categorizing based on priorities, abstract, Cabot]; associating the property with the cache entry in the cache; and selecting the cache entry for eviction from the cache based on the property [selecting eviction polices based on the priorities, figure 3A, Cabot].

12.	As per claim 6, the cited prior arts disclose placing data associated with the first group of cache users in a first set of ways in the cache [a cache portion for the processor core, figure 1, Keshava]; and placing data associated with the second group of cache users in a second set of ways in the cache [another cache portion for the graphics engine, figure 1, Keshava].

13.	As per claim 7, the cited prior arts disclose placing data associated with the first group of cache users in a first set of ways in the cache when the data has a higher priority than at least one entry in the first set of ways [an eviction policy associated with a high priority, figure 3A, Cabot]; and placing the data outside the first set of ways when the data has a lower priority than any entry in the first set of ways [an eviction policy associated with a lower priority, figure 3A, Cabot].

14.	As per claims 13, 15, 16, 19, and 20, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A.	Allowable Subject Matter
	Claim 5 is objected to.
The primary reasons for allowance of claim 5 in the instant application is the combination with the inclusion in these claims that “for one or more cache users of the plurality of cache users, operating the cache according to a test policy for a subset of cache entries associated with the one or more cache users; replacing the first policy with the test policy based on comparing performance metrics observed for the first policy with performance metrics observed for the test policy; and after the replacing, operating the cache according to the test policy for the first group of the cache users”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-4 and 6-21 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138